ATTORNEY GRIEVANCE                            *       IN THE
COMMISSION OF MARYLAND                        *
                                              *       COURT OF APPEALS
                                              *
        Petitioner                            *       OF MARYLAND
                                              *
                                              *       Misc. Docket AG
v.                                            *
                                              *       No._8_5__
ROLANDO VICENTE LEE                           *
a/k/a Roland Lee                              *
                                              *
                                              *       September Term, 2016
        Respondent
        ****************************************·····························
                                              ORDER
        Upon consideration of the Joint Petition for Discipline by Consent, in which Respondent

admits he violated Rules 1 .4, l .S(a), SJ(b), S.S(a), and 8.4(d) of the Maryland Rules of

Professional Conduct, as enumerated at the time of the conduct, it is this     30th        day of

____:J:....:a=n=u=a"'-y __, 2017;
                   r.J.-

        ORDERED, that Respondent, Rolando Vicente Lee, a/k/a Roland Lee, is hereby

suspended from the practice of law in the State of Maryland for 120 days effective March 1,

2017; and it is further,

        ORDERED, that the Clerk of this Court shall remove the name of Rolando Vicente Lee

from the register of attorneys in the Court, effective March 1, 2017, and certify that fact to the

Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State

in accordance with Maryland Rule 19-761.

                                                      Isl  Clayton Greene Jr.
                                                      Seriior Judge